Exhibit 10.12

FISCAL 2013 DIRECTOR COMPENSATION ARRANGEMENTS

For the twelve month period ending June 30, 2013, each non-employee director of
Cardiovascular Systems, Inc. will receive the following compensation:

 

  •  

Retainers of $40,000 for service as a board member; $20,000 for service as a
chairman of a board committee; $10,000 for service as a member of a board
committee; and $1,200 per board or committee meeting attended in the event that
more than twelve of such meetings are held during the period. We may pay these
retainers in cash or permit directors to elect to receive the value of the
retainers in our common stock. Directors may irrevocably elect, in advance of
each fiscal year, to receive these fees in cash, in common stock of the Company
or a combination thereof, or in restricted stock units (“RSUs”). Each director
electing to receive fees in RSUs shall at the time of such election also
irrevocably select the date of settlement of the RSU. On the settlement date,
RSUs may be settled, at the Company’s discretion, in cash or in shares of common
stock or a combination thereof.

 

  •  

A RSU award with a value of $100,000 payable, in our discretion, in cash or in
shares of our common stock. We provide for the RSU payment, whether paid in cash
or shares of common stock, to be made (in a lump sum if paid in cash) within 30
days following the six-month anniversary of the termination of the director’s
board membership.

In addition, the Chairman of the Board receives an additional annual retainer of
$40,000, which may, at the election of the Chairman, be paid in shares of common
stock based on the fair market value of the Company’s common stock on the date
of payment. The non-employee members of the Board are also reimbursed for
travel, lodging and other reasonable expenses incurred in attending board or
committee meetings.